Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12-18, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (U.S. Patent Application Publication No. 2021/0019892), referred herein as Zhou.
Regarding claim 1, Zhou teaches a method for foreground and background segmentation related to a virtual three-dimensional (3D) video conference (figs 5 and 7; para 39, lines 1-4; para 54, lines 1-3; para 142, lines 8-11), the method comprises: segmenting each image of multiple images of a video stream, to segments, each segment has one or more properties that are constant (para 50, lines 1-6; para 54, lines 1-14; para 61, lines 1-6; para 62, lines 1-6); determining temporal properties of the segments, and classifying each segment as a background segment or a foreground segment, based at least in part, on the temporal properties of the segments (para 69, lines 1-2 and the last 10 lines; para 87, lines 1-4 and the last 16 lines).
Regarding claim 2, Zhou teaches the method according to claim 1 comprising classifying a static segment as a background segment (para 68, the last 7 lines).
Regarding claim 3, Zhou teaches the method according to claim 1 comprising classifying a segment that exhibits a periodical change as a background segment (para 69, the last 10 lines).
Regarding claim 4, Zhou teaches the method according to claim 1 further comprising searching for one or more face segments (para 105).
Regarding claim 5, Zhou teaches the method according to claim 4 comprising classifying each face segment as a foreground segment (para 105).
Regarding claim 6, Zhou teaches the method according to claim 4 comprising classifying a segment that is not a face segment and exhibits a periodical change as a background segment (para 69, the last 10 lines; para 101, the last 5 lines; para 105).
Regarding claim 12, Zhou teaches the method according to claim 1 wherein the classifying is followed by classifying, as foreground segments, one or more items added to a virtual 3D video conference environment displayed to at least one participant of the virtual 3D conference (figs 5 and 7; para 39, lines 1-4; para 54, lines 1-14; para 142, lines 8-11).
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium, which is disclosed by Zhou, para 140); thus they are rejected on similar grounds.
Regarding claims 14-18 and 24, the limitations of these claims substantially correspond to the limitations of claims 2-6 and 12, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of El-Saban et al. (U.S. Patent Application Publication No. 2012/0327172), referred herein as El-Saban.
Regarding claim 7, Zhou teaches the method according to claim 1 further comprising receiving classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs (para 61, lines 1-6; para 62, lines 1-6; para 69, the last 10 lines; para 87, the last 16 lines).  Zhou teaches user input that specifies foreground and background pixels and that initiates the segmenting process (para 46, the last 8 lines; para 83, lines 4-6) but does not explicitly teach displaying to the user segments of at least one of the images and receiving from the user classification inputs.
El-Saban teaches a method for foreground and background segmentation related to a 3D video conference, comprising segmenting images of a video stream into segments and determining temporal properties of segments (para 45, lines 1-7; para 76; paras 109 and 121), and further comprising classifying segments as foreground and background segments based in part on displaying to the user segments of at least one of the images and 
Regarding claim 8, Zhou teaches the method according to claim 1 further comprising providing temporal information about temporal properties of the segments; receiving classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs (para 61, lines 1-6; para 62, lines 1-6; para 69, the last 10 lines; para 87, the last 16 lines).  Zhou teaches user input that specifies foreground and background pixels and that initiates the segmenting process (para 46, the last 8 lines; para 83, lines 4-6) but does not explicitly teach providing the information to a user and receiving from the user classification inputs.
El-Saban teaches a method for foreground and background segmentation related to a 3D video conference, comprising segmenting images of a video stream into segments and determining temporal properties of segments (para 45, lines 1-7; para 76; paras 109 and 121), and further comprising classifying segments as foreground and background segments based in part on providing information to the user and receiving from the user classification inputs (para 65, lines 9-14; para 77, lines 5-26).  It would have been obvious to one of ordinary skill in the art to employ user input in this manner because as known in the art, and taught in El-Saban, this can help improve or accelerate the quality of the segmentation and image output while reducing computational complexity of the segmentation (see, for example, El-Saban, para 45, lines 7-19).
Regarding claim 9, Zhou teaches the method according to claim 1 further comprising providing temporal information about temporal properties of the segments; receiving classification inputs relating to at least some of the segments; and wherein the classifying is also based on the classification inputs (para 61, lines 1-6; para 62, lines 1-6; para 69, the last 10 lines; para 87, the last 16 lines).  Zhou teaches user input that specifies foreground and background pixels and that initiates the segmenting process (para 46, the last 8 lines; para 83, lines 4-6) but does not explicitly teach displaying segments to the user and providing information to the user, and receiving from the user classification inputs.
El-Saban teaches a method for foreground and background segmentation related to a 3D video conference, comprising segmenting images of a video stream into segments and determining temporal properties of segments (para 45, lines 1-7; para 76; paras 109 and 121), and further comprising classifying segments as foreground and background segments based in part on displaying segments to the user and providing information to the user, and receiving from the user classification inputs (para 65, lines 9-14; para 77, lines 5-26).  It would have been obvious to one of ordinary skill in the art to employ user input in this manner because as known in the art, and taught in El-Saban, this can help improve or accelerate the quality of the segmentation and image output while reducing computational complexity of the segmentation (see, for example, El-Saban, para 45, lines 7-19).
Regarding claims 19-21, the limitations of these claims substantially correspond to the limitations of claims 7-9, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bradski et al. (U.S. Patent No. 11,189,031), referred herein as Bradski.
Regarding claim 10, Zhou teaches the method according to claim 1 further comprising using a machine learning process to classify each segment as the background segment or the foreground segment (para 54, lines 1-14; para 61, lines 1-6; para 62, lines 1-6; para 137, lines 1-3).  Zhou does not teach that the machine learning process was trained to perform the classifying based on classification inputs received from users.
Bradski teaches a method for foreground and background segmentations comprising segmenting images into segments with one or more properties that are constant, and classifying each segment as a background or foreground segment (col 5, lines 40-53; col 6, lines 51-61; col 6, line 66 through col 7, line 8), and further comprising using a machine learning process to classify each segment, wherein the machine learning process was trained to perform the classifying based on classification inputs received from users (fig 2; col 7, lines 8-14; col 8, lines 3-25; col 9, lines 53-61).  It would have been obvious to one of ordinary skill in the art to utilize machine learning processes trained by user input because as known in the art, and taught by Bradski, this helps guide the machine learning process to a more accurate trained state, which in turn will result in a machine learning process that will segment and classify more accurately (see, for example, Bradski, col 3, lines 20-29 and col 6, lines 51-61).
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Socek et al. (U.S. Patent Application Publication No. 2015/0334398), referred herein as Socek.
Regarding claim 11, Zhou teaches the method according to claim 1, but does not teach that the segmenting comprises applying a blob analysis, wherein the segments are blobs.
Socek teaches a method for foreground and background segmentation for video conferencing, comprising segmenting images of a video stream into segments, determining temporal properties of segments, and classifying each segment as a background or foreground segment (para 34, lines 1-7; para 43, lines 1-8; para 44, lines 1-7; para 58, the last 18 lines), wherein the segmenting comprises applying a blob analysis, wherein the segments are blobs (para 95, lines 1-13).  It would have been obvious to one of ordinary skill in the art to employ blob analysis because as known in the art, and taught by Socek, this helps improve the background and foreground segmentation such that higher image quality can be achieved while balancing bandwidth without adding computational resource requirements (see, for example, Socek, para 33, lines 1-10; para 95, lines 11-13; and para 97, the last 6 lines).
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 11; thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lillig (U.S. Patent Application Publication No. 2004/0032906); Foreground segmentation for digital video.
El-Maleh (U.S. Patent Application Publication No. 2007/0183661); Multi-mode region-of-interest video object segmentation.
Guissin (U.S. Patent Application Publication No. 2016/0065864); System and method for online processing of video images in real time.
Barzuza (U.S. Patent Application Publication No. 2017/0142371); Background replacement based on attribute of remote user or endpoint.
Reyzin (U.S. Patent Application Publication No. 2017/0161905); System and method for background and foreground segmentation.
Takeda (U.S. Patent Application Publication No. 2018/0150955); Image-processing device and method for foreground mask correction for object segmentation.
Lim (U.S. Patent No. 10,122,969); Video capture systems and methods.
Lim (U.S. Patent Application Publication No. 2019/0347803); Skeleton-based supplementation for foreground image segmentation.
Wilson (U.S. Patent Application Publication No. 2020/0074642); Motion assisted image segmentation.
Duke (U.S. Patent Application Publication No. 2020/0349711); Image processing using a convolutional neural network to track a plurality of objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613